Case 2:19-cv-10579-GCS-APP ECF No. 1-25 filed 02/26/19   PageID.780   Page 1 of 5




      EXHIBIT 24



                                      1
Case 2:19-cv-10579-GCS-APP           ECF No.
                Allstate Insurance Company, et al.1-25    filed
                                                  v. Michigan    02/26/19
                                                              Pain            PageID.781
                                                                   Management PLLC, et al.               Page 2 of 5
                                Exhibit 24 - Advanced Surgery Center, LLC Damages Chart



                     Payor                            Claim Number        Payment         Payment Date    Check Number

Allstate Property and Casualty Insurance Company        317088888         $220.00          1/21/2015       6012600501

Allstate Property and Casualty Insurance Company        340905256         $374.50           8/3/2015       6013668412

Allstate Property and Casualty Insurance Company        340905256        $11,623.50         8/3/2015       6013668411

Allstate Property and Casualty Insurance Company        356131714          $60.17          11/18/2015      1051991721

Allstate Property and Casualty Insurance Company        343497441        $12,600.00        1/27/2016       6014633201

Allstate Property and Casualty Insurance Company       TXA‐0155526       $19,500.00         2/4/2016       1000298014

Allstate Property and Casualty Insurance Company        341826329        $12,000.00        2/18/2016       1454010051

          Allstate Insurance Company                    382039485        $8,236.80         2/22/2016       6014778671

          Allstate Insurance Company                    387572654        $9,083.31         4/27/2016       6015166211

Allstate Property and Casualty Insurance Company        317088888        $9,500.00          5/4/2016       1885225751

          Allstate Insurance Company                    390106060        $25,952.79        5/20/2016       6015297391

          Allstate Insurance Company                    387572654        $8,156.70         5/23/2016       6015305781

          Allstate Insurance Company                    339503319        $75,000.00         6/6/2016       1382677411

          Allstate Insurance Company                    387572654          $60.00          6/23/2016       6015481541

          Allstate Insurance Company                    390106060        $12,011.40        6/23/2016       6015480891

  Allstate Fire and Casualty Insurance Company          404219271        $2,794.00         7/29/2016       6015660471

Allstate Property and Casualty Insurance Company        392658324        $23,107.00        10/10/2016      6016071971

  Allstate Fire and Casualty Insurance Company          404219271        $9,155.00         10/20/2016      6016142591

Allstate Property and Casualty Insurance Company        392658324        $28,763.10        10/24/2016      6016161371

Allstate Property and Casualty Insurance Company        392658324        $29,096.10        10/25/2016      6016170681

Allstate Property and Casualty Insurance Company        392658324          $72.00          11/10/2016      6016265321

Allstate Property and Casualty Insurance Company        357449073        $2,500.00         12/16/2016      1153223391

Allstate Property and Casualty Insurance Company        392658324        $31,979.00        12/22/2016      6016507771

Allstate Property and Casualty Insurance Company        418876280        $15,158.00        12/28/2016      6016528591

Allstate Property and Casualty Insurance Company        344871892        $12,500.00        1/31/2017       1717458361

Allstate Property and Casualty Insurance Company        426792354        $12,708.80         2/1/2017       6016721521



                                                          2
Case 2:19-cv-10579-GCS-APP           ECF No.
                Allstate Insurance Company, et al.1-25    filed
                                                  v. Michigan    02/26/19
                                                              Pain            PageID.782
                                                                   Management PLLC, et al.               Page 3 of 5
                                Exhibit 24 - Advanced Surgery Center, LLC Damages Chart



                     Payor                            Claim Number        Payment         Payment Date    Check Number

Allstate Property and Casualty Insurance Company        415436765          $12.34           2/2/2017       6016729312

Allstate Property and Casualty Insurance Company        415436765        $18,768.80         2/2/2017       6016729311

Allstate Property and Casualty Insurance Company        312572399        $29,288.00        2/10/2017       6016773631

Allstate Property and Casualty Insurance Company        426792354        $3,710.00         2/22/2017       6016841281

Allstate Property and Casualty Insurance Company        393986864        $50,000.00         3/7/2017       1985762751

Allstate Property and Casualty Insurance Company        315563478        $9,000.00         3/13/2017       1254182711

Allstate Property and Casualty Insurance Company        415436765        $16,978.00        3/21/2017       6016999681

  Allstate Fire and Casualty Insurance Company          420976862          $32.00          3/23/2017       6017010691

  Allstate Fire and Casualty Insurance Company          420976862        $34,344.00        3/24/2017       6017024321

Allstate Property and Casualty Insurance Company        364573592        $5,500.00         3/31/2017       1985907891

Allstate Property and Casualty Insurance Company        390496980        $1,900.00          4/3/2017       1486370531

Allstate Property and Casualty Insurance Company        355492943        $1,450.00         4/26/2017       1856269941

Allstate Property and Casualty Insurance Company        426792354          $80.28           5/8/2017       6017272762

Allstate Property and Casualty Insurance Company        426792354        $7,400.00          5/8/2017       6017272761

Allstate Property and Casualty Insurance Company        329551336        $5,000.00         5/30/2017       1656498661

Allstate Property and Casualty Insurance Company        364564823        $29,483.20        6/15/2017       6017488601

          Allstate Insurance Company                    378559447        $17,500.00        6/23/2017       1284281261

          Allstate Insurance Company                    298472747         $857.60          6/26/2017       6017535531

  Allstate Fire and Casualty Insurance Company          403292691          $10.01          6/28/2017       6017558682

  Allstate Fire and Casualty Insurance Company          403292691        $5,072.40         6/28/2017       6017558681

          Allstate Insurance Company                   2172103810        $7,050.00         6/28/2017       8601755387

  Allstate Fire and Casualty Insurance Company          445001357        $2,634.00         7/13/2017       6017632012

Allstate Property and Casualty Insurance Company        415436765        $2,634.00         7/24/2017       6017693142

  Allstate Fire and Casualty Insurance Company          445001357          $16.90          8/15/2017       6017824131

  Allstate Fire and Casualty Insurance Company          445001357        $6,426.00         8/15/2017       6017824132

  Allstate Fire and Casualty Insurance Company          445568686        $3,868.80         8/22/2017       6017859111



                                                          3
Case 2:19-cv-10579-GCS-APP           ECF No.
                Allstate Insurance Company, et al.1-25    filed
                                                  v. Michigan    02/26/19
                                                              Pain            PageID.783
                                                                   Management PLLC, et al.               Page 4 of 5
                                Exhibit 24 - Advanced Surgery Center, LLC Damages Chart



                     Payor                            Claim Number        Payment         Payment Date    Check Number

          Allstate Insurance Company                    387572654        $7,048.80         8/22/2017       6017859061

          Allstate Insurance Company                    298472747          $20.98          8/24/2017       6017877501

          Allstate Insurance Company                    298472747        $21,275.13        8/24/2017       6017877502

          Allstate Insurance Company                    428713127          $14.75          8/24/2017       6017873731

          Allstate Insurance Company                    428713127        $3,852.00         8/24/2017       6017873721

          Allstate Insurance Company                    428713127        $14,952.24        8/24/2017       6017873732

Allstate Property and Casualty Insurance Company        396025934        $7,000.00          9/8/2017       1254946271

  Allstate Fire and Casualty Insurance Company          414411982        $85,000.00        9/29/2017       1887399171

          Allstate Insurance Company                    390106060        $40,000.00        10/9/2017       1284729751

Allstate Property and Casualty Insurance Company        398350439        $18,000.00        11/14/2017      1687508271

Allstate Property and Casualty Insurance Company        406670604        $17,500.00        12/4/2017       1657278481

Allstate Property and Casualty Insurance Company        390496980        $12,500.00        12/19/2017      1987010991

Allstate Property and Casualty Insurance Company       TXA‐0188195        $271.81          12/27/2017      1000469671

Allstate Property and Casualty Insurance Company        418876280        $12,500.00        1/12/2018       1618443731

Allstate Property and Casualty Insurance Company        453670259        $97,303.60         2/7/2018       1355088971

Allstate Property and Casualty Insurance Company        414675140        $12,250.00         2/8/2018       1355090811

Allstate Property and Casualty Insurance Company        424201820        $14,000.00        2/12/2018       1588099081

  Allstate Fire and Casualty Insurance Company          444971188        $11,000.00        2/14/2018       1215361741

  Allstate Fire and Casualty Insurance Company          420976862        $75,000.00        2/19/2018       1285266181

Allstate Property and Casualty Insurance Company        426792354        $7,000.00          3/6/2018       1487519451

Allstate Property and Casualty Insurance Company        406670604        $50,000.00        3/13/2018       1487530051

Allstate Property and Casualty Insurance Company       TXA‐0188195        $139.33          3/13/2018       1000487484

  Allstate Fire and Casualty Insurance Company          427853528        $43,500.00        3/26/2018       1418561161

Allstate Property and Casualty Insurance Company        407122241        $6,000.00         4/13/2018       1757094181

Allstate Property and Casualty Insurance Company        379002603        $11,000.00        4/18/2018       1055675161

Allstate Property and Casualty Insurance Company        452416100        $11,500.00        4/18/2018       1957118611



                                                          4
Case 2:19-cv-10579-GCS-APP           ECF No.
                Allstate Insurance Company, et al.1-25    filed
                                                  v. Michigan    02/26/19
                                                              Pain            PageID.784
                                                                   Management PLLC, et al.               Page 5 of 5
                                Exhibit 24 - Advanced Surgery Center, LLC Damages Chart



                     Payor                            Claim Number        Payment         Payment Date    Check Number

          Allstate Insurance Company                    390106060        $11,271.00        4/24/2018       1116333841

  Allstate Fire and Casualty Insurance Company          451998420         $374.18           5/4/2018       6019320041

Allstate Property and Casualty Insurance Company       TXA‐0195917       $14,951.00         5/7/2018       1000500620

Allstate Property and Casualty Insurance Company        380097765        $15,500.00        5/22/2018       5213527521

          Allstate Insurance Company                    371483843        $29,200.00         6/1/2018       1055859301

Allstate Property and Casualty Insurance Company        390496980        $18,975.00         6/8/2018       1016795051

          Allstate Insurance Company                    387572654        $7,000.00          8/2/2018       1888593711

Allstate Property and Casualty Insurance Company       TXA‐0195917       $18,300.85         8/2/2018       1000520974

Allstate Property and Casualty Insurance Company       TXA‐0195917       $3,317.62         8/13/2018       1000523172

Allstate Property and Casualty Insurance Company        406670604        $40,000.00        9/10/2018       1216403331

Allstate Property and Casualty Insurance Company        479991118        $15,000.00        9/10/2018       1216402861

  Allstate Fire and Casualty Insurance Company          475909404        $11,750.00        10/4/2018       1757816651

Allstate Property and Casualty Insurance Company        128639812        $10,249.20        10/10/2018      6020245831

  Allstate Fire and Casualty Insurance Company          406629048        $11,500.00        10/17/2018      1117115341

Allstate Property and Casualty Insurance Company        442588398        $5,000.00         10/17/2018      1117115351

Allstate Property and Casualty Insurance Company       TXA‐0188195        $139.33          11/13/2018      1000545969

Allstate Property and Casualty Insurance Company        524604287        $36,000.00        11/27/2018      1958081591

          Allstate Insurance Company                    390106060        $75,000.00        12/4/2018       1386594861

Allstate Property and Casualty Insurance Company       TXA‐0195917       $28,739.10        12/12/2018      1000553091

  Allstate Fire and Casualty Insurance Company          474644895        $25,000.00        12/14/2018      1017619601

Allstate Property and Casualty Insurance Company        426938650        $38,800.00        12/27/2018      1858901241

  Allstate Fire and Casualty Insurance Company          444334346        $10,000.00        1/29/2019       1086459121

  Allstate Fire and Casualty Insurance Company          460203367        $50,000.00        1/30/2019       1859089311

                                                    TOTAL DAMAGES      $1,685,924.42




                                                          5
